— In an action to recover damages for medical malpractice, plaintiff appeals from a judgment of the Supreme Court, Nassau County (Morrison, J.), dated August 16, 1983, which, after a jury verdict, was in favor of defendant.
Judgment affirmed, without costs or disbursements.
Plaintiff’s primary contention at trial was that defendant’s decedent removed an excessive amount of cartilage from her nose when he performed a submucous resection. Given the sharp conflict between the respective experts called by plaintiff and defendant concerning, inter alia, whether the pathology report indicated that a normal or an egregiously abnormal amount of cartilage had been removed, and whether infection could have remained in plaintiff’s nose after the operation, it cannot be said that “ ‘the evidence preponderated so greatly in plaintiff’s favor that the jury could not have reached its conclusion on any fair interpretation of the evidence’” (Tannenbaum v Mandell, 51 AD2d 593; see Siegel, NY Prac, § 406). Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.